 

Casb 3:18-cv-02323-BTM-KSC Document 1 Filed 10/09/18 page|D. Ee i pi 8

 

 

 

 

 

 

 

 

 

Oct 9 2018
1 | Todd White ay so Baar
) San Diego, CA9 4 116 BY si TrishaF DEPUTY
Telephone | Fax: (619) 354-8752
3 | toddcwhite619@gmail.com
4 | Attorneys for Plaintiff
§
6
7
8 UNITED STATES DISTRICT COURT
9 SOUTHERN DISTRICT OF CALIFORNIA
10 | TODD WHITE, and individual, Case No.: '18CV2323 BTM KSC
11 VERIFIED COMPLAINT FOR
Plaintiff, DAMAGES, RESTITUTION, AND
12 DECLARATORY RELIEF FOR:
13 v. 1) NEGLIGENCE;
2) UNFAIR COMPETITION IN
14 OLATION OF CALIFORNIA

BUSINESS & PROFESSIONS CODE
15 | NAVY FEDERAL CREDIT UNION, and | §17200;

 

 

 

DOES 1-106,
16 DEMAND FOR JURY TRIAL
17

Defendants.

18
19
00 I. PRELIMINARY STATEMENT
1 1, Plaintiff Todd White complains as follows, inaccurate credit reports can

22 | directly impair the efficiency of the banking systems, which then can undermine the
23 | public confidence in the banking systems where the continued functioning of those
24 || systems depends upon fair and accurate credit reporting they are essential to. In
95 || recognition of the societal demand that consumer reporting agencies exercise these
26 || grave responsibilities with fairness, impartiality, and respect for the consumer’s right to
27 || privacy, the State of California imposed significant restrictions on the business practices

28 | of most consumer reporting agencies, through the enactment of laws such as the

 

1
VERIFIED COMPLAINT FOR DAMAGES, RESTITUTION, AND DECLARATORY RELIEF

 

 

 
 

 

 

Cage 3:18-cv-02323-BTM-KSC Document1 Filed 10/09/18 PagelD.2 Page 2 of 8

1 | Rosenthal Fair Debt Collection Practices Act (“Rosenthal Act”), requiring consumer
2 | reporting agencies, such as defendant, who regularly engages in the practice of
3 | assembling consumer credit information, to provide consumers with an adequate
4 | procedure in which to dispute the accuracy of information reported on their consumer

5 || credit reports. Rather, defendant Navy Federal Credit Union maintains a policy,
6 || practice, and procedure, where Plaintiff, and potentially all of the defendant’s customers

7 || are denied the right to submit accuracy of information disputes because of the “glitch”

8 || caused in defendant’s information technology systems, even though defendant admits

9 | that this feature is available online. where consumers such as Plaintiff that seek the
10 | consumer report dispute procedures specified by the Fair Credit Reporting Act
11 | (FCRA”) instead are referred to other credit reporting agencies such as TransUnion,
12 | Equifax, or Experian to handle the disputes, even though defendant admits through the
13 | administration of an unlawful dispute reporting process that in fact it is required to
14 | comply with the Fair Debt Collection Practices Act (“FDCPA”) because defendant
15 | maintains business practices which adopts the federal definitions of the term debt
16 | collection in which exempts “original creditors” collecting their own debts that
17 | unfairly commandeers the greater protections of California law in which protects
18 | consumers against the time-barred claims of any creditor in the state which includes
19 | derivative credit reporting “actions to collect debts.” See e.g., California Civil Code
20 } §1788, et. seq. (Rosenthal Fair Debt Collection Practices Act); Midland Funding, LLC
21 | v. Johnson, 137 S. Ct. 1407, L.Ed.2d (2017); Murphy v. National Collegiate Athletic
22 | Assn. 584 US ____ (2018) (federal commandeering); 15 U.S.C. §1692n (relationship of
23 | FDCPA with state laws).
24 Il. JURISDICTION AND VENUE
25 2. The Court has subject matter jurisdiction over this action pursuant to the
26 | Supremacy Clause of the United States Constitution, Article VI, Section 2, under 29
27 | U.S.C. $1332 (diversity of citizenship) because defendant’s principal place of business
28 | Virginia outside of plaintiff's home state in California.

2
VERIFIED COMPLAINT FOR DAMAGES, RESTITUTION, AND DECLARATORY RELIEF

 

 

 
 

 

Cas 3:18-cv-02323-BTM-KSC Document1 Filed 10/09/18 PagelD.3 Page 3 of 8

] 3, Venue in this district is proper pursuant to 28 U.S.C. §1391(b)(3), because

2 | Navy Federal Credit is subject to the court’s personal jurisdiction through defendant’s

3 | maintenance of “minimum contacts” (e.g. bank branches) in San Diego, California, and

4 | proper under §1391(b)(2) because “substantial parts of the events giving rise to the

5 | claims” occurred within this judicial district.

6 Il. PARTY DESIGNATIONS

7 4. Defendant Navy Federal is a credit union doing business in the state of

8 | California that maintains headquarters at 820 Follin Lane, Navy Federal Credit Union

9 | Headquarters Building, Vienna, VA, 22119-3000, according to Google search engines.
10 5. The true names and capacities of Defendant DOES 1-10 are presently
11 | unknown to Plaintiff, and he will seek leave to amend this Verified Complaint, setting
12 | forth the true names and capacities of these fictitious Defendants when they are
13 | ascertained. Plaintiff is informed and believes and thereon alleges that each of the
14 | fictitious Defendants’ have participated in the acts alleged in this Verified Complaint.
15 | IV. FACTUAL ALLEGATIONS
16 6. Plaintiff White filed for bankruptcy protection under Chapter 7 of the
17 || United States Bankruptcy Code on September 17, 2017, that was dismissed. But instead
18 | of complying with the automatic stay granted to Mr. White as a matter of right,
19 | defendant Navy Federal Credit Union among other ways had “reported disputed
20 | delinquent amounts” to third-parties, including the national credit reporting agencies, an
21 | investigation of Plaintiff's credit report has revealed that the defendant, even “after
22 | receiving a notice from an obligor” regarding the correction of disputed billing errors,
23 | Navy Federal Credit Union in fact has adversely “reported on the obligor’s credit rating
24 | or credit standing because of the obligor’s failure to pay” in violation of 15 U.S.C.
25 | §1666(a). FCRA provides “if the completeness or accuracy of any item of information
26 || contained in a consumer’s file at a consumer reporting agency is disputed the consumer
27 | and the consumer notifies the agency directly, or indirectly through a reseller, of such a
28 | dispute, the agency shall [within 30 days], free of charge, conduct a reasonable

3
VERIFIED COMPLAINT FOR DAMAGES, RESTITUTION, AND DECLARATORY RELIEF

 

 

 
Cas 3:18-cv-02323-BTM-KSC Document1 Filed 10/09/18 PagelD.4 Page 4of 8

1 | investigation to determine whether the disputed information is inaccurate.” 15 U.S.C.
§1681i(a)(1)(A). plaintiff's damages having taken a prohibited “action to collect debt in
violation of the Fair Debt Collection Practices Act. Such as the reporting of disputed
debts to credit bureaus that cannot be validated in which includes: Subjected to the

individual creditors harassment using the U.S. mail system contained in sealed

Rn vA S&S W Wb

envelopes that contain false and misleading representations such as unwarranted
communications in connection with collection of debts which cannot be validated
8 | pursuant to the Fair Debt Collection Practices Act the major national credit bureaus (e.g.
9 | TransUnion, Experian, Equifax), true and correct copies of proof of Navy Federal
10 | reporting credit information past the applicable statutes of limitations to Experian and

11 | Equifax credit bureaus are attached to this Complaint as Exhibit 1 and 2, respectively.

12 FIRST COUNT

13 NEGLIGENCE

14 . (Against Each Defendant)

15 The allegations of each of the preceding paragraphs are re-alleged and

16 | incorporated herein by reference.

17 7. Plaintiffs are informed and believe and, based thereon, allege that each
18 | Defendant’s breach of their respective duties of care was a substantial factor, as set forth
19 | above, in causing the Plaintiffs’ harm.

20 8. Any person who willfully fails to comply with any requirement imposed
21 | under this subchapter with respect to any consumer is liable to that consumer in an
22 | amount equal to the sum of:

23 (A) Any actual damages sustained by the consumer as a result of the failure or

24 | damages of not less than $100 and not more than $1,000; or

 

25 (B) In the case of liability of a natural person for obtaining a consumer report
26 | under false pretenses or knowingly without a permissible purpose, actual damages
27 || sustained by the consumer as a result of the failure or $1,000, whichever is greater;

28 (2) Such amount of punitive damages as the court may allow; and

4
VERIFIED COMPLAINT FOR DAMAGES, RESTITUTION, AND DECLARATORY RELIEF

 

 

 
oO CS STOR

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Cast 3:18-cv-02323-BTM-KSC Document1 Filed 10/09/18 PagelD.5 Page 5of8

 

(3) In the case of any successful action to enforce any liability under this section,
the costs of the action together with reasonable attorney’s fees as determined by the
court.

(b) Any person who obtains a consumer report from a consumer reporting agency
under false pretenses or knowingly without a permissible purpose shall be liable to the
consumer reporting agency for actual damages sustained by the consumer reporting
agency or $1,000, whichever is greater.

9, Any person who is negligent in failing to comply with any requirement
imposed under this subchapter with respect to any consumer is liable to that consumer
in an amount equal to the sum of

(1) Any actual damages sustained by the consumer as a result of the failure,
and;

(2) In the case of any successful action to enforce any liability under this
section, the costs of the action together with reasonable attorney’s fees as determined by
the court.

10. In connection with the collection of a debt, Defendants, directly or
indirectly, have used false, deceptive, or misleading representations or means, in
violation of Section 807 of the FDCPA, 15 U.S.C. § 1692e, including, but not limited
to, the following:

a. In numerous instances, Defendants, directly or indirectly, have used
false representations concerning the character, amount, or legal status of a debt, in
violation of Section 807(2)(A) of the FDCPA, 15 U.S.C. § 1692e(2)(A); or

b. In numerous instances, Defendants, directly or indirectly, have
failed to communicate to the CRA to which it reported a debt that the debt is disputed,
in violation of Section 807(8) of the FDCPA, 15 U.S.C. § 1692¢(8).

11. The acts and practices alleged in Paragraph 37 constitute violations of
Section 807 of the FDCPA, 15 U.S.C. § 1692e. Pursuant to Section 814(a) of the
FDCPA, 15 U.S.C. § 16921(a), the acts and practices alleged in Paragraph 37 also

3
VERIFIED COMPLAINT FOR DAMAGES, RESTITUTION, AND DECLARATORY RELIEF

 

 

 
Case 3:18-cv-02323-BTM-KSC Document1 Filed 10/09/18 PagelD.6 Page 6 of 8

1 | constitute unfair or deceptive acts or practices in violation of Section 5(a) of the FTC

2 | Act, 15 U.S.C. § 45(a). See 15 U.S.C. §1681(n) (Fair Credit Reporting Act).

3 SECOND COUNT
4 UNLAWFUL BUSINESS PRACTICES

5 California Business & Professions Code §17200, et seq.
(Against Each Defendant)

The allegations of each of the preceding paragraphs are re-alleged and

incorporated herein by reference.

So SO “ION

12. Plaintiff upon information and belief alleges that defendant has committed
10 | unlawful business practices, as defined by California Business and Professions Code
11 | §17200, et. seq., by engaging in the unlawful, unfair, and fraudulent business practices
12 | alleged herein including violating the aforementioned statutes and common law as set
13 | forth in this Complaint. Further, these violations resulted in offending established public
14 | policy and were immoral, unethical, oppressive, unscrupulous or substantially injured
15 | Plaintiff.

16 13. As aresult of defendant’s wrongful conduct, Plaintiff has suffered various
17 }| damages and injuries according to proof at trial.

18 14. Plaintiff seeks injunctive relief enjoining Defendant from engaging in the
19 | unlawful business practices described herein.

20 15. Plaintiff further seeks restitution, disgorgement of sums wrongfully
21 | obtained, costs of suit, reasonable attorneys’ fees, and such other and further relief as the
22 | Court may deem just and proper.

23 16. As aresult of the acts of Defendants, and each of them, Plaintiff have been
24 | damaged in that they have suffered losses of money, and paid for higher loan costs and

25 | interest than is just, proper and legal.

 

26 17. Plaintiff are entitled to an award of damages and disgorgement of profits in
27 | an amount to be proven at the time of trial.

28

6
VERIFIED COMPLAINT FOR DAMAGES, RESTITUTION, AND DECLARATORY RELIEF

 

 

 
 

 

 

 

Cas 3:18-cv-02323-BTM-KSC Document1 Filed 10/09/18 PagelD.7 Page 7 of 8
1 Vv. PRAYER FOR RELIEF
2 WHEREFORE, Plaintiff, prays for judgment as follows:
3 | 1. For general damages.
4 2. For compensatory damages.
5 3, For punitive damages according to proof.
6 4, For restitution and disgorgement according to proof.
7 5. For attorneys’ fees and costs.
8 6. For injunctive relief pursuant to Code Civ. Proc. §527, enjoining defendant
9 || from violation of 15 U.S.C. §§1681 and 1692.
10 7. For all such relief as the Court deems just or proper.
11 VI. DEMAND FOR JURY TRIAL
12 Plaintiff respectfully demands a jury trial on all issues triable to a jury.
13
14 ; '
15 | Date: September 24, 2018 By: Sl i
16 Piaintith
17
18
19
20
21
22
23
24
25
26
27
28
7
VERIFIED COMPLAINT FOR DAMAGES, RESTITUTION, AND DECLARATORY RELIEF

 

 

 
Cash 3:18-cv-02323-BTM-KSC Document 1 Filed 10/09/18 PagelD.8 Page 8 of 8

1 VERIFICATION

2 I, TODD WHITE, have read the foregoing Complaint for Damages, Restitution,
3] Injunctive Relief, and attachments of Exhibit 1 and 2, declare under penalty of perjury
4 | under the laws of the United States of America, the foregoing is true and correct, this

5 | Verification was executed on September 24, 2018 in San Diego, California.

SA

TODD WHITE

oo - “sa

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

8
VERIFIED COMPLAINT FOR DAMAGES, RESTITUTION, AND DECLARATORY RELIEF

 

 

 

 
